DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election of Species 2, Figure 2 in reply filed on 06/01/2022 without traverse is acknowledged. MPEP 809.02(a) To be complete, a reply to a requirement made according to this section should include a proper election along with a listing of all claims readable thereon, including any claims subsequently added.  Claims 3, 6, and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. It is noted that elected species does not have: (1) a scrubbing column fed at the top with a liquid containing at least 80 mol% of carbon dioxide (optional feature of claims 1 and 11); (2) the scrubbing column being fed at the top with a liquid originating from a condenser (claim 3); (3) a reboiler associated with the nitrogen cycle for the stripping column (claim 6); and (4) 2, as evidence of paragraph 0081 and 0088, a top condenser being associated with a closed carbon monoxide cycle (claim 13).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim 11 and 14, limitations in this application that use the word “means” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

 They are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, equivalents thereof. 

In Re claim 11:
Line (l.3), the recitation “means for sending” is interpreted as the conduits sending mixture (1) to be cooled to a cryogenic temperature to the heat exchanger (E2) according to specification page 4, I.18. 
l.4, the recitation “means for sending” is interpreted the conduits sending the cooled mixture (1)  or a gas derived from this mixture to the scrubbing column (K1)  fed at the top with a liquid containing at least 80 mol% of carbon monoxide (7) and/or to the phase separator (P1) or to at least oneApplication No.: 16/520,878Docket No. 2018P00263USResponse to Office Action dated March 4, 2022 of the phase separators (P1/P2) according to specification page 4, l.19. 
l.7, the recitation “means for withdrawing” is interpreted as conduits withdrawing a bottom liquid (5/9) depleted in hydrogen with respect to the mixture of the scrubbing column (K1) or of the phase separator (P1) or of one of the phase separators (P1/P2) according to specification page 4, l.22.  
l.9, the recitation “means for sending” is interpreted as the conduits withdrawn hydrogen (5/9) liquid to the stripping column (K2) according to specification page 4, l.24. 
l.9, the recitation “means for withdrawing” is interpreted as the conduits withdrawing a gas (14) at the top of the stripping column (K2) according to specification page 4, l.25. 

l.10, the recitation “means for sending” is interpreted as the conduits sending a bottom liquid (15) from the stripping column (K2) to the separation column (K3) according to specification page 4, l.26. 
l.11, the recitation “means for withdrawing” is interpreted as the conduits withdrawing a liquid enriched in methane (21) from the bottom of the separation column according to specification page 4, l.27. 
l.12, the recitation “means for vaporizing” is interpreted as the conduits withdrawn a liquid (21) (CH4 rich) in the heat exchanger (E1) in order to form a final product (25), characterized in that it comprises a compressor (V1/V2) according to specification page 4, l.28.
l.14, the recitation “means for sending” is interpreted as the conduits sending vaporized liquid (21) enriched in methane to be compressed to the compressor (V1) according to specification page 4, lines (LL) 29-30.
l.15, the recitation “means for returning” is interpreted as the conduits returning a part of the gas (27) compressed in the compressor (V1) at the bottom of the separation column (K3) according to specification page 4, l.31. 

In Re claim 14:
(l.1), the recitation “mean for returning” is interpreted as the conduits returning a part of the gas (27) compressed in the compressor (V1) at the bottom of the separation column (K3) are connected to the heat exchanger (E1) according to specification page 5, l.18. 


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 
claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

In Re claim 1: 
I.3, the recitation “the mixture or a fluid” is interpreted as “carbon monoxide, hydrogen and methane” in claim 1 at step (i).
LL 11-12, the recitation “vaporized liquid” is interpreted as “a liquid methane converted into compressed vapor” in claim 1 at step(v).   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-5, 7-12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, at step (v) recites the limitation “form a final product”, which is indefinite because it is not clear if the limitation refers to a non-compressed final product or a vaporized liquid methane without compression (or does not send a vaporized liquid methane through any compressors). The limitation is interpreted to be  a liquid enriched in methane withdrawn from the bottom of the separation column and vaporized in the heat exchanger then compressed in a compressor (V1/V2) to form a final compressed product. 

Claim 7 recites:
the limitation “the maximum pressure” in ¶ 0110, lacks antecedent basis. The limitation should read – a maximum pressure--.
the limitation “the critical pressure” in ¶ 0110, lacks antecedent basis. The limitation should read – a critical pressure--.

Claims 2, 4-5, and 7-10 are rejected under 35 U.S.C. 112(b), at least, due to dependency on rejected claim 1.

The term “approximately” in claim 8 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The is not definite, as the specification, provides no examples or teachings that can be used to measure a degree without a precise numerical measurement (e.g., a figure that provides a standard for measuring the meaning of the term of degree). As such, the claim is being interpreted for examination purposes without the recitation of "approximately".

Claim 8 recites:
the limitation “the maximum pressure” in ¶ 0110, lacks antecedent basis. The limitation should read – a maximum pressure--.
the limitation “the condensation” in ¶ 0110, lacks antecedent basis. The limitation should read – a condensation--.
the limitation “the vaporization” in ¶ 0110, lacks antecedent basis. The limitation should read – a vaporization--.
the limitation “in the heat exchanger at this pressure is greater by less than approximately 10.degree.C than the vaporization temperature” (¶ 0110) is indefinite because it is not clear in the limitation whether the heat exchanger the condensation temperature at this pressure is intended to be within the range of 10.degree.C, less than the range of 10.degree.C, or some other range. It is being interpreted the claim limitation requires a maximum pressure of the nitrogen cycle, a condensation temperature of the nitrogen cycle, and a vaporization temperature of the liquid methane.
 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation 1.5 and 15 bars abs, and the claim also recites 7 and 10 bars abs which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For examinations purpose it is being interpret as separation column having operation pressure.

Claim 11 recites the limitation “form a final product”, which is indefinite because it is not clear if the limitation refers to a non-compressed final product or a vaporized liquid methane without compression (or does not send a vaporized liquid methane through any compressors). The limitation is interpreted to be  a liquid enriched in methane withdrawn from the bottom of the separation column and vaporized in the heat exchanger then compressed in a compressor (V1/V2) to form a final compressed product. 
Further, claim 11 recites the limitation “in that it comprises a compressor” is indefinite because “it” is not clear if the limitation (l.13) refer to a final product, a compressor, or a vaporized liquid methane. The limitation is interpreted to be – vaporized liquid methane compressed in the compressor--. 
Claims 12 and 14 are rejected under 35 U.S.C. 112(b), at least, due to dependency on rejected claim 11.
       
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness 	under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.


Claims 1-2, 4-5, 7-8, 10-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jean Billy et al. (US 2010/0162754 A1) hereinafter referred to as Billy, in view of John V. O’ Brien et al. (US 6289693 B1) hereinafter referred to as O’ Brien.
In regard to claim 1, Billy discloses a process (Figure 1) for the separation of a mixture (1) of carbon monoxide, hydrogen and methane (paragraph (¶ ) 0001), the process comprising the steps of:
sending the mixture (1) or a fluid derived from this mixture, after cooling to a cryogenic temperature (¶ 0035) in a heat exchanger (3), to at least one phase separator (Column 5 is a phase separator because relates to a vapor/liquid separator for separating liquid and vapor);
withdrawing a bottom liquid (11) at the bottom of the phase separator (5) or of one of the phase separators (5) that is depleted in hydrogen with respect to the mixture (¶ 0036) and then sending the bottom liquid to a stripping column (13) (¶ 0036); 
withdrawing a gas (21) at the top of the stripping column (13); 
sending a bottom liquid (17) from the stripping column (13) to a separation (CO/CH.sub.4 column 33) (¶ 0038); and 
Billy does disclose withdrawing a liquid enriched in methane from the bottom of the separation column (39; ¶ 0040).

Billy does not teach is that this stream is provided back through the heat exchanger (3) so as to vaporize this stream to form a final product and then compress this stream in a compressor and return a part of the compressed gas to the bottom of the separation column for separation therein.
However, O’ Brien teaches a separation process within drum 105 (As shown in figure 2, column 2, lines 63-67), which provides a liquid stream (208) back to a heat exchanger (100) a feed gas (200) is initially cooled by to heat the fluid (208 becomes 213) and then undergoes a compression process by compressors (104B and 106A) prior to being discharged as a methane rich stream (215). The vaporized liquid (213) enriched in methane is compressed (104B and 106A) in a compressor and a part of the compressed gas (218)is returned at the bottom of the separation drum (105) for separation (column 4, lines 4-23).  Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify Billy, in view of the teachings of O’Brien, by providing a recycled product stream to the cryogenic process for the purpose of supplying refrigeration for the cycle system. The gas stream 216 is split into methane stream 217 from the cryogenic process and recycled stream 218 which is recycled to the cryogenic process for the purpose of supplying the refrigeration for the cycle (column 4, lines 12-15).


With respect to claim 2, Billy, as modified by O’Brien, does not further disclose the requirements of claim 2.  
However, O’ Brien stream 213 compressed in the compressor 104B from 5 to 10 psig (0.34 to 0.69 bars) to form compressed stream 214 and then in compressor 106A to 10 bars (145 psig) to form stream 215. Aerial aftercooler 107 reduces the temperature of the gas stream 216 to 104.degree.F. or 40.degree.C (°C). The gas stream 216 is split into methane stream 217 (at a pressure of 140 psig/9.65 bars) from the cryogenic process and recycled stream 218 (at a pressure of 140 psig /9.65 bars) which is recycled to the cryogenic process. However, stream 215 is the final compressed product (at a pressure of 145 psig /9.99 bars) which is higher than the recycle 218 stream.  This is strong evidence that modifying Billy as claimed was well within the ordinary capabilities of one skilled in the art and would produce predictable results to one skilled in the art, (i.e., achieving a desired temperature and pressure for purposes of providing the refrigeration for the system, as evident by column 4, lines 6-15). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, to modify Billy by O’Brien such that the part of the compressed gas is at a lower pressure than that of the compressed final product, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded the predictable result of achieving a desired temperature and pressure for purposes of providing the refrigeration to the system.

With respect to claim 4, Billy, as modified by O’Brien, further discloses  in which the mixture contains nitrogen and in which the separation column (33) produces, at the bottom, the liquid enriched in methane (39) and depleted in carbon monoxide and, at the top, a gas enriched in carbon monoxide (¶ 0016 and 0040-0043 and 0055). 

With respect to claim 5, Billy, as modified by O’Brien, further discloses in which the separation column (33) has a top condenser (35) cooled by a closed nitrogen cycle (¶ 0044-0045 and 0056-0058) comprising a gaseous nitrogen compressor (85, 87, 89; ¶ 0045 and 0056-0058). 
With respect to claim 7, Billy, as modified by O’Brien, does not explicitly disclose the maximum pressure of the nitrogen cycle is below the critical pressure of the nitrogen. However, O’Brien teaches a refrigeration cycle of nitrogen pressure of about 10 bars at temperature 40 °C  (140 psia at temperature 104 °F) (column 4, lines 23-32).  A table is provided of the streams, temperatures and pressures for the cryogenic process (column 3). In this cryogenic process, the distillation column (102) operates at the syngas feed stream (200) pressure 25 bars (363 psia), and the product HYCO syngas stream (220) at the system pressure between 14 to 35 bars (ranges 200 to 500 psig, typically 300 to 400 psig) (column 4, Lines 33-38).  Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention, to modify the process of Billy by showing operation conditions of the cryogenic process (maximum pressure) of the nitrogen for the purpose of the refrigeration cycle system.

With respect to claim 8, Billy, as modified by O’Brien, further discloses a separation column (CO/CH.SUB.4) with a top condenser cooled by a closed cycle using a cycle fluid selected from the group consisting of nitrogen, methane, oxygen, argon, helium and hydrogen (¶ 0061), in which two liquids of the closed cycle vaporize at least two different pressures in the exchange line (¶ 0046), so as to have a maximum pressure. More so, as fluid from the closed nitrogen cycle (at 105) is provided to be cooled, at least partially, the temperature of the fluid is at the condensation temperature of nitrogen.  
Furthermore, as previously noted, the methane is provided to be routed back through the heat exchanger for vaporization, as taught by O’Brien in the rejection of claim 1 (208 is routed back heat exchanger 100, at 100D to produce stream 213). As such, the liquid methane has a vaporization temperature, as the methane is vaporized here. As such, the combination previously provided by Billy, in view of O’Brien teaches the invention of claim 8, as interpreted for examination in the rejection under 35 U.S.C. 112(b). 

With respect to claim 10, Billy does not explicitly disclose that the separation column has an operating pressure (as interpreted within the rejection of claim 10 under 35 U.S.C. 112(b)).  O’Brien teaches the process, in which the distillation column (102) operates at the syngas feed stream (200) pressure 25 bars (363 psig), and the product HYCO syngas stream (220) at the system pressure between 14 and 35 bars, typically 21 to 28 bars (200 to 500 psig, typically 300 to 400 psig) (column 4, Lines 33-38). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the claim invention to have (Billy) to modify by showing that it is known to provide an operating pressure of the CO/CH4 column. Particularly, the operating pressure of such vessels is understood to be provided to cause separation of different phases of the fluids supplied thereto. This is exemplified by Billy and O’Brien.

With respect to claim 11, Billy discloses an apparatus (Figure 1) for the separation of a mixture (1) of carbon monoxide, hydrogen and methane (¶0001) which comprises at least one phase separator (Column 5 is a phase separator because relates to a vapor/liquid separator for separating liquid and vapor), a stripping column (13) and a CO/CH.sub.4 separation column (33), a heat exchanger (3), means for sending, the conduits sending mixture (1) to be cooled to a cryogenic temperature to the heat exchanger (3), means for sending, the conduits sending the cooled mixture (1) or a gas derived from this mixture to the phase separator (5) or to at least oneApplication No.: 16/520,878Docket No. 2018P00263US Response to Office Action dated March 4, 2022 of the phase separators, means for withdrawing, the conduits withdrawing a bottom liquid (11) depleted in hydrogen with respect to the mixture of the phase separator (5) or of one of the phase separators, means for sending, the conduits sending withdrawn liquid (11) to the stripping column (13) (¶ 0036), means for withdrawing a gas, the conduits withdrawing a gas (21) at the top of the stripping column (13), means for sending a bottom liquid, the conduits sending a bottom liquid (17) from the stripping column (13) to the CO/CH.sub.4 separation column (33) ) (¶ 0038), Billy does not explicitly teach means for the conduits withdrawing a liquid enriched in methane from the bottom of the separation column and means for the conduits vaporizing the withdrawn liquid in the heat exchanger in order to form a final product, characterized in that it comprises a compressor, means for the conduits sending the vaporized liquid enriched in methane to be compressed to the compressor and means for the conduits returning a part of the gas compressed in the compressor at the bottom of the separation column in order to be separated therein. However, O’ Brien teaches a separation process within drum 105 (As shown in figure 2, column 2, lines 63-67), which provides a liquid stream (208) back to a heat exchanger (100) a feed gas (200) is initially cooled by to heat the fluid (208 becomes 213) and then undergoes a compression process by compressors (104B and 106A) prior to being discharged as a methane rich stream (217). The vaporized liquid ( 217) enriched in methane is compressed (104B and 106A) in a compressor and a part of the compressed gas (218 or 219) is returned at the bottom of the separation drum (105) for separation (column 4, lines 4-23).  Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify Billy by providing a recycled product stream to the cryogenic process for the purpose of supplying refrigeration for the cycle system.
With respect to claim 12, Billy, as modified by O’Brien, further discloses in which the separation column (33) has a top condenser (35) cooled by a closed nitrogen cycle comprising a gaseous nitrogen compressor (¶ 0040, 0044-0045, and 0056-0058).

With respect to claim 14, Billy, as modified by O’Brien, previously taught the means for returning a part of the gas (218 or 219) compressed in the compressor (104B and 106A) at the bottom of the separation drum (105) are connected to the heat exchanger (100C) (column 4, lines 4-23), for the purposes provided within the rejection of claim 11. As such, it would have been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify Billy, in view of the teachings of O’Brien, for the reasons previously provided in the rejection of claim 11.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jean Billy et al. (US 2010/0162754 A1) hereinafter referred to as Billy, in view of John V. O’ Brien et al. (US 6289693 B1) hereinafter referred to as O’ Brien and Brian A. McNeil et al. (US 5617741) hereinafter referred to as McNeil.
With respect to claim 9, Billy, as modified by O’Brien, further discloses the process of reboiling the stripping column (13) (¶ 0017 and 0036), but Billy does not disclose in which the mixture (1) or a gas derived from the mixture is used to reboil ( the stripping column. McNeil teaches wherein the feed natural gas (1) is being provided, at least partially, via line 3, into reboiler (5) to reboil a fluid from a stripping column (10). This is shown in figure 1 and explained in column 5, lines 48-58. The purposes being to further cool and condense the feed stream, if not fully condensed within the primary heat exchanger, prior to supplying the feed to the stripping column (10). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify Billy to include reboiling the stripping column using the mixture (1) or a gas derived from the mixture for the purposes of further cooling and condensing any feed stream not fully condensed by the primary heat exchanger.

Notice of Reference Cited
See PTO-892; Notice of References Cited
	The prior arts made of record and not relied upon are considered pertinent to application’s disclosure.
Authur Darde et al. (20150047390 A1) discloses in Figure 1 Process and apparatus for separating a carbon dioxide-rich gas by distillation. “In a process for separating a gas rich in carbon dioxide by distillation, the gas rich in carbon dioxide is cooled in a heat exchanger and is sent to a distillation column, a gas depleted in carbon dioxide is withdrawn from the top of the column and a liquid enriched in carbon dioxide is withdrawn from the bottom of the column, a gas enriched in carbon dioxide is compressed in a compressor down to a first pressure and at least one portion of the gas enriched in carbon dioxide originating from the compressor is expanded from the first pressure to a second pressure lower than the first pressure, for example the pressure of the column, and the expanded gas is used to heat the bottom of the column.”
C. K. Britz et al. (151866944) discloses in Figure 1 “A method for separating carbon dioxide from flue gas to generate a high purity CO2 stream. The method involves compressing flue gas. The compressed flue gas is cooled in a heat exchanger for separating carbon dioxide rich liquid from a carbon dioxide lean gas. The rich liquid and the lean gas are supplied into a distillation column. The distillation column is separated from non-condensable gas and carbon dioxide liquid. The carbon dioxide liquid is heated at a cold side of a re-boiler for generating purified carbon dioxide liquid. The purified carbon dioxide liquid and cooled carbon dioxide liquid are directly forwarded to the exchangers.”
John Dollin Bassett et al. (5832747) discloses in Figure 1 Cryogenic adjustment of hydrogen and carbon monoxide content of syngas. “The molar ratio of hydrogen and carbon monoxide in synthesis gas is changed by partially condensing at least a portion of the feed gas and separating the partially condensed feed mixture by non-fractionating phase separation. The partially condensed feed mixture is separated by a first phase separation into a first liquid stream and a first vapor stream; the first vapor stream is partially condensed and separated by a second phase separation into a second liquid stream and a second vapor stream;  the second vapor stream is warmed and expanded to provide refrigeration and partial condensation; and the expanded partially condensed stream is separated by a third phase separation to provide a third liquid stream and a third vapor stream. The synthesis gas product is at least partially derived from the third liquid stream and a portion of the third vapor stream.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERSIE T. CUTHBERT whose telephone number is (571)272-6198. The examiner can normally be reached Monday-Friday 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-270-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERSIE T. CUTHBERT/Examiner, Art Unit 3763                                                                                                                                                                                                        

/JENNA M HOPKINS/Primary Examiner, Art Unit 3763